         Case 3:18-cv-01708-VLB Document 45 Filed 09/13/19 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT


 HUNTINGTON TECHNOLOGY                        Case No. 3:1 8-cv-01708-VLB
 FINANCE, lNC. f/k/a MAGQUARIE
 EQUIPMENT FINANCE, INC.                      HONORABLE VANESSA L. BRYANT
 f/k/a MACQUARIE EQUIPMENT
 FINANCE, LLC

               Plaintiff,

         vs

 GARETT ALAN NEFF alkla
 GARY NEFF, JOHN MARK SCHMID,
 and DAVID KARL SCHMID

               Defendants


                     REPLY BRIEF IN SUPPORT OF PLAINTIFF'S
                       MOTION FOR SUMMARY JUDGMENT

        Plaintiff Huntington Technology Finance, lnc. f/k/a Macquarie Equipment
Finance, lnc. f/k/a Macquarie Equipment Finance, LLC ("Hgqlilg!g!"), by its

attorneys, files the within Reply Brief in Support of its Motion for Summary

Judgment (the    "&!!g!")     as follows:

   I.      INTRODUCTION

        With four briefs now filed of record in connection with the parties' efforts to

obtain summary judgment,         it is readily apparent that this case is no longer a
disagreement about     rT   Defendants Garrett Neff, John Schmid, and David Schmid

(collectively "Guarantors") are liable to Huntington for the amounts due under the
           Case 3:18-cv-01708-VLB Document 45 Filed 09/13/19 Page 2 of 13



Guarantyl, but rather, the amount that Huntington               is due. At every stage,
Guarantors have conceded the outstanding default of Garage Media NY, LLC

("GMNY") under the Lease Agreement. However, Guarantors attempt to limit their

total exposure by arguing that: (a) the Lease Agreement was not a true lease; (b)

Huntington has admitted that only $3.8 million is due; and/or (c) Huntington

exercised such a degree of control over GMNY's business that Guarantors are

entitled to an undefined offset. Each of Guarantors' defenses are without factual

support and fail as a matter of law. Accordingly, this Gourt should grant summary

judgment in Huntington's favor.

    II.      ARGUMENT

          A. The Lease Agreement is a true lease, and Guarantors'waived the right to
             challenge the nature of the parties' transaction. As a result, Guarantors
             are required to pay all amounts due under the Lease Agreement,
             including base rent, default interest, the Lessor's Return, and taxes.

          As set forth in Huntington's Brief in Opposition to Guarantors' Motion for

Summary Judgment, which is incorporated by reference as if more fully set forth

herein, Guarantors' have waived the right to challenge the nature of the Lease

Agreement. Even if such a waiver did not exist, the Lease Agreement is a true lease.

First, Guarantors expressly waived any defenses to enforcement under the
Guaranty's express terms. Guaranty (Exhibit C) at    SS 2-3.2   Accordingly, Guarantors

are precluded from arguing that the Lease Agreement represents a secured



1Capitalized terms used herein shall have the same meaning as set forth in the
Motion and Brief in Support unless otherwise defined.
2Referenced exhibits are included in Huntington's Appendix to the Motion unless
otherwise attached hereto.

                                           2
        Case 3:18-cv-01708-VLB Document 45 Filed 09/13/19 Page 3 of 13




financing transaction. See 136 Field Point Circle Hol dinq Co.. LLG v. lnvar lnt'l

Holdinq. lnc., 644 F. App'x 10, 12-13 (2d Cir. 2016) ("these plain terms, in broad,

sweeping and unequivocal language, bound [guarantor] to the obligations recited

in the fllease, regardless of whether the fllease or its provisions were enforceable

as to the [essor]"). Further, there is no authority outside of the bankruptcy context

that stands for the proposition that in an action filed in state or federal district court

governed by state law, guarantors under a lease agreement have the right to seek

recharacterization as a defense.

       Moreover, the Lease Agreement is a true lease. Guarantors contend that,

because GMNY has the option to purchase the Sign for nominal consideration, the

Lease Agreement disguised financing. Guarantors reading of the Lease Agreement

is flawed. Section 6 of the Lease Agreement, as amended, provides that, at the end

of the base term, GMNY may purchase the Sign for $1,170,000.00. Amendment4

(Exhibit G) at p. 1. A purchase price of nearly $1.2 million is not a nominal amount.

Guarantors also allege that GMNY owed the Sign. That is patently false. Under the

terms and conditions of the Equipment Purchase Agreement by and between
GMNY et al., GKD, and Huntington, whatever initial interest GMNY maintained in

the Sign was assigned to Huntington, and thereafter, Huntington held all right, title,

and interest in and to the Sign. See Equipment Purchase Agreement attached to

Guarantors' Motion for Summary Judgment as Exhibit 6 at $ 26.'l By executing the

Equipment Purchase Agreement, GMNY also acknowledged that Huntington was

leasing the Sign to GMNY under the Lease Agreement. ld. Because the Lease




                                           3
          Case 3:18-cv-01708-VLB Document 45 Filed 09/13/19 Page 4 of 13




Agreement is a true lease, Guarantors are required to pay all amounts due under

the Lease Agreement, including a Lessor's Return and taxes.

         Finally, insofar as Guarantors assert that default interest did not begin to

accrue until October of 2018, it is axiomatic that "absolute guaranties containing

waivers of demand and notice to the guarantor are enforceable, and demand is not

required." ln re S. Side House. LLC, 470 B.R. 659, 675-76 (Bankr. E.D.N.Y. 20121

(applying New York law). By executing the Guaranty, Guarantors explicitly waived

demand or notice of any default or nonperformance by GMNY. Guaranty (Exhibit

C) at $ 3. Thus, Huntington is entitled to the, payment of default interest by the

Guarantors on a/l amounts past due irrespective of whether a default notice was

ever sent to or received by Guarantors.

      B. The amount due to Huntington by virtue of GMNY's default is clear on the
           face of the Lease Agreement, and Huntington has not made inconsistent
           statements to the contrary.

      Although Guarantors' claim that the amount due under the Lease Agreement

is opaque and subject to factual dispute, nothing could be further from the truth.

lnstead, the amount due under the Lease Agreement is a simple mathematical

calculation based upon specific terms GMNY and Huntington agreed to. To wit:

 Component                    Amount                      Lease Secfion
 Rent                         $135,000.00 per month       Section 5; Amendment
                                                          Section ll
 Taxes                        $12,025.63 per month        Section 7
                              based upon New York
                              tax rate of 8.875-percent
 Default lnterest             12-percent annuallv         Section 25
 Lessor's Return              $283,075.00                 Sections 18(d) and 19

It is undisputed that Huntington has not received any payment whatsoever from
GMNY since a partial payment applied to the amount due March 1,2015. Therefore,


                                          4
        Case 3:18-cv-01708-VLB Document 45 Filed 09/13/19 Page 5 of 13




the total amount of past due rent and taxes currently owed as of July 2019 is

$6,568,663.35. Additionally, as of July 2019, the total amount of interest on past due

rent and taxes currently owed is $2,083,161.24, and the total amount of interest on

the past due Lessor's Return is $27,175.20. Guarantors need only read the Lease

Agreement in order to arrive at the forgoing sums.

       Notwithstanding the plan language of the Lease Agreement, Guarantors

maintain that internal Huntington correspondence indicates that the amount due is

only $3.8 million. Guarantors'assertion is a red herring. First, as noted above, the

terms of the Lease,Agreement govern the amount due. Guarantors do not argue -,

nor could they   -   that Huntington ever waived the right to collect all sums
contractually owed under the Lease Agreement. lnternal discussions among

Huntington employees regarding the GMNY transaction ultimately have no bearing

whatsoever on what GMNY or Guarantors are required to pay in accordance with

the unambiguous provisions of the Lease Agreement. Second,               Guarantors'

position   is based upon a fundamental       misapprehension of the documents it

references. The email correspondence between Huntington personnel appended

to   Guarantors' Response    to the Motion discusses the 'onet exposure"           to

Huntington, not the total amount due under the terms of tease Agreement.

       Guarantors' selective reading      of   Huntington's internal discussions
regarding the Lease Agreement ignores the fact that net exposure and the total

amount due from GMNY and Guarantors are two separate things. ln response to

email correspondence from Jasbir Aulakh et al. regarding net exposure, Edward

Kitchen stated that "We will need to figure out the CARS amount listed." See



                                         5
        Case 3:18-cv-01708-VLB Document 45 Filed 09/13/19 Page 6 of 13




January 12,20'18 email correspondence attached to Guarantors' Response to the

Motion as Exhibit 6. As Mr. Kitchen explained during his deposition, unlike the net

exposure figure, the CARS amount is "what's actually owed" to Huntington and

would include all amounts payable under the provisions of the Lease Agreement.

Deposition Transcript of Edward Kitchen at37:10-18, attached hereto marked as

Exhibit T. Mr. Kitchen further testified that Guarantors' liability to Huntington was

nof limited to $3.8 million. ld. at 38:19-21. Next, Guarantors attempt to create
disparity between John Zimmeth's deposition testimony and his Affidavit. There

is no daylight between the two. Mr. Zimmeth never testified that Guarantors were
only responsible for payment of $3.8 million. lnstead, Mr. Zimmeth stated that the

$3.8 million was the "net exposure" on the books of Huntington, that said number

was essentially "frozen in time" because the obligation was placed on non-accrual,

and that the total amount due under the Lease Agreement was a separate
calculation. Deposition Transcript of John Zimmeth at 69:1-2 and 23-25,70:12-16,

71:1-7 ("Zimmeth Tr."), attached hereto marked as Exhibit U.

      C. Guarantors are responsible for payment of all sums due and owing to
         Huntington under the Letter of Credit.

      Guarantors attempt to escape responsibility for payment of the amounts due

in connection with the Letter of Credit by asserting that: (1) Guarantors did not
have prior notice of such a claim; and (2) the Letter of Credit is not an amount due

under the Lease Agreement. Guarantors are mistaken on both accounts.

      ln pertinent part, the Gomplaint provides that Guarantors unconditionally
guaranteed the payment of all sums due by GMNY            to Huntington, and that
Huntington seeks judgment for     "all    . amounts outstanding under the Lease

                                         6
        Case 3:18-cv-01708-VLB Document 45 Filed 09/13/19 Page 7 of 13



Documents." Complaint (Doc. 1) at     tl 19, 22. The Letter of Credit was issued     in

connection with the Display Agreement (as that term is defined in the Lease

Agreement). As of December 2018, GMNY was in default of the Display Agreement

for failure to make payment when due. Outfront letter correspondence (Exhibit J)

at p.1. As a result of GMNY's default, Outfront drew on the entire principal balance

of the Letter of Gredit in the amount of $600,000.00 in or about December 2018. ld.

A default under the Display Agreement is a default under the Lease Agreement.

Lease Agreement (Exhibit B) at S 17(g). GMNY is required to pay all sums due to

Huntington as    a result of its default      under the Display Agreement, i.e. the

$600,000.00 drawn by Outfront on the Letter         of Gredit. ld. at $ 18(e). ln turn,
Guarantors are responsible for the full and prompt payment of all amounts due by

GMNY. Guaranty (Exhibit C) at $ 1. On or about January 23,2019, Huntington made

demand for payment in connection with the Letter of Credit. See Letter of Gredit

Demand letter (Exhibit S). No payment was ever received.

      Rule 8 of the Federal Rules of Givil Procedure requires only a "short and

plain statement of the claim showing that the pleader is entitled to relief.'n Fed. R.

Civ. P. 8(a)(2). As a general rule, courts are to construe pleadings liberally. See

Welch v. Citv of New York,1997 WL 436382, at*5 (S.D.N.Y. Aug. 4,J997), affd 166

F.3d 1203 (2d Cir. 1998) (stating that courts must "construe plaintiffs pleadings

liberally as a means to accomplish the end of a just judgment"); Harbin              v.

Assurance Go. of Am., 308 F.2d 748,750 (1Oth Cir. 1962) (noting that, under the

Federal Rules of Civil Procedure, the dimensions of         a lawsuit are not solely
determined by the pleadings because "the pleadings are not               a rigid and

                                          7
         Case 3:18-cv-01708-VLB Document 45 Filed 09/13/19 Page 8 of 13



 unchangeable blueprint of the rights of the parties"). Here, the Gomplaint seeks

 payment from Guarantors      of all amounts due under the Lease Agreement.
 Reimbursement in connection with the Letter of Credit is an amount due pursuant

 to the Lease Agreement. As a result, Guarantors are liable for payment to
 Huntington on the $600,000.00 drawn by Outfront plus interest.3

       D. Guarantors waived the right to assert their affirmative defenses, and even
          if they had not, there is no genuine issue of material fact precluding
          summary judgment in Huntington's favor.

       ln an attempt to circumvent the clear and unambiguous waiver language
. contained in the Guaranty, Guarantors argue that, because the parties entered into

 a secured transaction pursuant to Article 9 of the New York Uniform Commercial

 Code, Huntington's obligations of good faith, diligence, and reasonable care still

 apply and cannot be waived. However, the Lease Agreement does not evidence a

 secured financing transaction. For the reasons enumerated above and in
 Huntington's Brief in Opposition to Guarantors' Motion for Summary Judgment,

 the Lease Agreement is a true lease, and Guarantors cannot recharacterize the
 Lease Agreement as a secured loan. Consequently, Article 9 does not apply. The

 absolute waiver language contained in the Guaranty means that Guarantors are

 precluded from raising their affirmatlv._e defenses. However, even if Article 9 did

govern the parties' relationship, there is no evidence that Huntington acted in bad

faith. To the contrary, Guarantors admit that Huntington acted in GMNY's best

interests See Huntington's Brief in Support of the Motion (Doc. 38-1) at p. 16.


3 ln the alternative, should this Court conclude that the Complaint does not state a
claim for repayment in connection with the Letter of Credit, Huntington will seek
leave to amend the Gomplaint prior to trial.

                                         8
        Case 3:18-cv-01708-VLB Document 45 Filed 09/13/19 Page 9 of 13




       As to Guarantors' assertions that Huntington interfered with GMNY's
marketing efforts, or prejudiced GMNY in its discussions with GKD, Guarantors

have failed to raise a genuine issue of material fact. The only "evidence" offered

by Guarantors in support of their position regarding GMNY's switch from A2a to

Glear Channel are the self-serving declarations of Garret Neff and John Schmid.

However, "[g]eneralized and conclusory affidavits are insufficient to withstand [a]

motion for summary judgment." Weeks v. ARA Servs., 869 F. Supp. 194, 196

(S.D.N.Y. 1994). Moreover, "[n]o genuine issue exists unless there is sufficient

evidence favoring the nonmoving party for    a   jury to return a verdict for that party.o'

Sala v. Gates Const. Corp., 868 F. Supp. 474,476 (E.D.N.Y. {994).

      ln the present matter, the documents produced in discovery and filed of
record in support of the Motion conclusively illustrate that GMNY acted of its own

volition and terminated A2a for poor performance. And, most importantly, Mr. Neff

admitted in his deposition that GMNY    -   not Huntington      -   made the decision to

switch to Clear Ghannel. Neff. Tr. (Exhibit K) at 159:6-12. Guarantors cannot
manufacture a factual dispute by making conclusory and conflicting statements in

their declarations, which are not supported by contemporaneous documents,
correspon.dence, or the like. lnstead, the Gourt must credit Guarantors' own words,

as contained in their depositions and written documents prepared by them, over

contrary statements of declarations created solely for the purposes of litigation.

See Sala v. Gates Gonst. Gorp., 868 F. Supp. 474,478 (E.D.N.Y. 1994).

      For similar reasons, there is no genuine issue of fact regarding GMNY's

relationship with GKD. Guarantors assert in their declarations that Huntington



                                        9
        Case 3:18-cv-01708-VLB Document 45 Filed 09/13/19 Page 10 of 13



personnel acted in a "threatening" manner when meeting with GKD, and as such,

GMNY believed     it did not have decision-making power regarding whether to file
suit against GKD. But, Mr. Neff testified clearly during his deposition that GMNY

"never" considered a lawsuit against GKD in the first place. Neff Tr. (Exhibit K) at

70:6-8, 22-23. Even accepting Guarantors' declaration averments as true, it seems

that Huntington's alleged confrontation with GKD would serve to benefit GMNY. lf

Huntington had been successful in convincing GKD to fix the Sign, the perpetual

technical issues would have stopped, likely resulting in increased ad revenue,

which in turn would have permitted GMNY to make its required lease payments.a

       Lastly, Guarantors do not specifically articulate the net effect of their
affirmative defenses should they succeed. Are Guarantors entitled to an offset

against the total amount due? lf so, how much? None of these questions are ever

answered, and it is not Huntington's or this Court's job to speculate. At the point

where Guarantors fail to tell this Court how or why their affirmative defenses serve

to limit their liability, said defenses are properly overruled.

      E. The Zimmeth Affidavit is not hearsay.
      Guarantors object to the Zimmeth Affidavit as inadmissible hearsay because

Mr. Zimmeth did not prepare the overview of the amount due appended as Exhibit



a For the first time, Guarantors also take issue with John Zimmeth's involvement in
discussions with the Porth Authority. Guarantors offer no evidence as to the
relationship between Mr. Zimmeth's communications and GMNY's failure to make
payment to Huntington when due. Furthermore, the statements in Guarantors'
declaration are, yet again, contracted by deposition testimony. Mr. Neff previously
testified that, despite Mr. Zimmeth informing the Port Authority that GMNY was not
making payments when due, the Port Authority continued to negotiate an
extension, and even proposed a draft agreement in connection with the same. Neff
Tr. (Exhibit K) at 84:5-11,85:9-13

                                           10
       Case 3:18-cv-01708-VLB Document 45 Filed 09/13/19 Page 11 of 13



A-1, and therefore, cannot offer testimony about it. ln this regard, Guarantors are

simply wrong on the applicable law.

      Under the business records exception to the hearsay rule, Fed. R. Evid.

803(6), "the custodian need not have personal knowledge of the actual creation of

the document. Nor is there any requirement . . . that the records be prepared by the

party who has custody of the documents and seeks to introduce them into

evidence." Phoenix Assocs. lll v. Stone, 60 F.3d 95, 101 (2d Gir. 1995) (quotations

and citations omitted). lnstead, to be a qualified witness, Mr. Zimmeth need only

show that he is familiar with the record-keeping system of the Huntington and how

the records were created. Kasper Glob. Gollection & Brokers. lnc. v. Glob. Cabinets

& Furniture Mfrs. lnc. 952 F. Supp. 2d 542,572 (S.D.N.Y. 2013). Mr. Zirnmeth
testified in his deposition that records regarding the amount due under the Lease

Agreement were regularly kept by Huntington in the ordinary course of business,

that the calculation in question was first prepared when the GMNY matter was
transferred to Mr. Kitchen, and that the workout team compiled the calculation in

conjunction with in-house counsel. Zimmeth Tr. at 70:12-25,71:1-7. Mr. Zimmeth

has also averred that the documents reviewed in connection with or otherwise

comprising his Affidavit were made at or near the time of the relevant transactioq

kept in the course of regularly conducted business activity, and that it was the

regular practice of Huntington to make such records. Zimmeth Affidavit at l[     2.

Accordingly, Mr. Zimmeth's testimony is not hearsay.s


5 Guarantors' assertions
                       with respect to inconsistences between the Zimmeth
Affidavit and Mr. Zimmeth's deposition are addressed in Section B above.
Guarantors' statement that Mr. Zimmeth had no knowledge of the amount due to

                                        11
          Case 3:18-cv-01708-VLB Document 45 Filed 09/13/19 Page 12 of 13



   ilt.     coNcLUSroN

       For the foregoing reasons, Plaintiff Huntington Technology Finance, lnc.

f/k/a Macquarie Equipment Finance, lnc. f/k/a Macquarie Equipment Finance, LLC

respectfully requests that this Court grant summary judgment in its favor and

against Defendants Garett Alan Neff, John Mark Schmid, and David Karl Schmid.

                                             Respectfu I ly Subm itted,

Date: September    /3   ,20',9               METZ LEWIS BRODMAN MUST
                                             O'KEEFE LLC

                                             By: /s/ Justin M.
                                                 John R. O'Keefe, Jr. (phv00948)
                                                 Justin M. Tuskan (phv00926)
                                                 535 Smithfield Street, Suite 800
                                                 Pittsburgh, PA 15222
                                                 Phone: (4'l2l918-1100
                                                 Fax: (412) 918-1199
                                                 iokeefe@metzlewis.com
                                                 itus ka n@metzlewis.com
                                                  Atto rn eys fo r P I a i ntiff
                                                 H u nti ngto n Tec h no logy F i na nce,
                                                 lnc.

                                                 -and-
                                                 Thomas J. Sansone (c100617)
                                                 CARMODY TORRANCE SANDAK
                                                 & HENNESSEY, LLP
                                                 195 Ghurch Street, 18th floor
                                                 New Haven, CT 06509
                                                 Phone (203) 777-5501
                                                 Fax: (203) 784-3199
                                                 tsansonetOca     odvlaw.com
                                                 Attorneys for Plaintiff
                                                 Hu nti ngton Tech nology Fi nance,
                                                 Inc.




Huntington at the time of his deposition is a gross mischaracterization. During his
deposition, Mr. Zimmeth never said anything of the sort.

                                        12
             Case 3:18-cv-01708-VLB Document 45 Filed 09/13/19 Page 13 of 13



                                  CERTIFICATE OF SERVICE

            The undersigned hereby certifies that a true and correct copy of the
      foregoing Reply Brief in Support of Plaintiff's Motion to for Summary Judgment

      was served upon the following counsel of record this   /3   aay of September, 2019 via

      the Court's Electronic Filing System:


                                          Eric A. Henzy
                                       Christopher H. Blau
                                      Zeisler & Zeisler, P.C
                                  f 0 Middle Street, 1Sth Floor
                                      Bridgeport, CT 06604
l-.                                  ehenzv@zeislaw.con!.
                                      cblau@zeislaw.com
                                   Attorneys for Defendants


                                                    METZ LEWIS BRODMAN MUST
                                                    O'KEEFE LLC

                                                    /s/ Justin M.
                                                    John R" O'Keefe, Jr.
                                                    Justin M. Tuskan




                                               13
